Opinion issued August 28, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00322-CV
                           ———————————
               AKER SOLUTIONS, INC., ET AL., Appellants
                                        V.
 MARISA TISNADO, INDIVIDUALLY AND AS REPRESENTATIVE OF
 THE ESTATE OF ROBERT TISNADO AND AS NEXT OF FRIEND OF
XXX TISNADO, XXX TISNADO AND XXX TISNADO, MINORS, ET AL.,
                         Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-70230


                         MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss this appeal, and request that

all costs be assessed against the party incurring the same. See TEX. R. APP. P.
42.1(a)(1), (d). No other party has filed a notice of appeal and no opinion has issued.

See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal, with costs to be

taxed against the party who incurred the same. See TEX. R. APP. P. 42.1(a)(1), (d),

43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                          2